Case 2:16-cv-01855-CCC-MF Document 20 Filed 12/10/20 Page 1 of 1 PageID: 463




                             LAW OFFICE OF ERIC TUNIS, LLC.
                               53 Cardinal Drive, Third Floor, Suite 2
                                       Westfield, NJ 07090
                                        (908) 838-4482 (O)
                                        (908) 838-4483 (F)
                                                                                 Eric Tunis, Esq.
                                                                           Etunis@tunislaw.com
                                        December 08, 2020

Hon. Claire C. Cecchi
U.S. District Judge
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, NJ 07102

       Re:     United States, et al. v. Merit Medical Systems, Inc.
               Civil action No. 16-01855

Dear Judge Cecchi,
        I am local counsel to Realtor Charles J. Wolf in the above-referenced matter. I write the
Court to request a thirty-day extension of time, pursuant to L.Civ.R. 54.2(a), of the deadline
within which the Realtor may file a motion for attorney’s fees, costs and expenses from
December 18, 2020 to January 17, 2021. On November 18, 2020, the Court entered an Order of
Dismissal, which expressly accepted Relator’s right to apply for reasonable fees, expenses and
costs, and the Realtor and Defendant have agreed, pursuant to the settlement of the Civil Action,
that Realtor may file such an application within sixty days of the dismissal of the Civil Action.
The requested extension will allow the parties to conduct settlement discussions and Realtor to
prepare his application.
       If Your Honor decides to grant this request, please execute the “So Ordered” clause
provided below.
                                                      Respectfully submitted,
                                                      /s/ Eric Tunis
                                                      Eric Tunis, Esq.


ET/tal
c.c. All parties (via ECF)

               SO ORDERED this _________ day of _____________________, 2020.

                                                      ____________________________________
                                                      HON. CLAIRE C. CECCHI, U.S.D.J.
